Citation Nr: 1737573	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral anisometropia and refractive amblyopia, left eye.

4.  Entitlement to service connection for status post jaw realignment surgery.

5.  Entitlement to an initial compensable rating for tinea pedis.

6.  Entitlement to an initial increased rating for varicose veins, right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 2003.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2014 rating decision, the RO denied entitlement to service connection for a right knee disability, bilateral pes planus, bilateral anisometropia and refractive amblyopia, left eye, and status post jaw realignment surgery; and, granted service connection for varicose veins, right lower extremity, rated 10 percent disabling, and tinea pedis, rated noncompensably disabling, both effective December 18, 2012.  A notice of disagreement was filed in February 2015, a statement of the case was issued in July 2015, and a substantive appeal was received in August 2015.  In a July 2015 rating decision, the RO confirmed and continued the prior June 2014 denial of entitlement to service connection for status post jaw realignment surgery.  A notice of disagreement was filed in February 2016, a statement of the case was issued in July 2016, and a substantive appeal was received in August 2016.  The Veteran testified at a Board hearing in August 2016; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Right knee

The Veteran asserts that he has a right knee disability due to overuse during service.  He testified that his right knee degraded during service due to marching in boots, and he stated that he held the flag in formations.  08/24/2016 Hearing Testimony at 18.  

In June 2014, the Veteran underwent a VA examination.  06/10/2014 Virtual VA, CAPRI - General at 23.  The examiner diagnosed a right knee sprain, and provided a negative etiological opinion.  Id. at 40-41.  Unfortunately, however, in requesting the VA opinion, the RO framed the question as to whether his right knee disability was due to his complaint of right knee pain in December 1993, rather than whether his right knee disability is due to service, to include consideration of his lay assertions.  Thus, further opinion should be sought.

Bilateral pes planus

The Veteran's entrance examination reflects that mild pes planus was diagnosed.  01/03/2014 STR-Medical at 29.  It was noted that the Veteran denied symptoms.  The Veteran asserts that he used supports in his boots during service, and that his pes planus was severely aggravated by service.  08/24/2016 Hearing Testimony at 25.  

In June 2014, the Veteran underwent a VA examination.  06/10/2014 Virtual VA, CAPRI - General at 30, 35.  The examiner provided a negative etiological opinion, finding no aggravation of his preexisting disability as service treatment records were negative for complaints.  Such opinion, however, does not appear to consider the Veteran's lay contentions of in-service aggravation.  Thus, a further opinion is necessary.


Bilateral anisometropia and refractive amblyopia, left eye

The Veteran asserts that due to his in-service duties as a mechanic, debris would get into his eye.  08/24/2016 Hearing Testimony at 13-14.  He also testified that he did not wear glasses upon entry into service, but was prescribed glasses towards the end of service.  Id. at 15-17.

In May 2014, the Veteran underwent a VA examination.  06/10/2014 Virtual VA, CAPRI - Ophthalmology.  The RO framed the question as to whether his eye condition was due to November and December 1993 in-service treatment.  Id. at 17.  The examiner diagnosed anisometropia refractive amblyopia OS.  Id. at 1.  The examiner stated that this condition occurred during his childhood.  Id. at 18.

Such condition, however, was not noted upon entry into service, thus the Veteran is presumed sound.  01/03/2014 STR-Medical at 29-30 (noting normal clinical evaluation of the eyes (box #22) and a physical profile of "2" for the eyes, presumably, after noting 20/50 vision (corrected to 20/40) in the left eye).  The examiner did not clarify whether this was an acquired or congenital condition, and, if it is an acquired condition, whether it was aggravated by service.  The examiner also did not address whether any disability resulted from a superimposed injury to the eye.  Thus, further opinions must be sought.

Status post jaw realignment surgery

The Veteran asserts that he has jaw problems due to heart and respiratory problems he sustained in service.  08/24/2016 Hearing Testimony at 28-30.  

In September 2016, a doctor from Germany stated that intense and long lasting snoring and a sleep apnea syndrome triggers symptoms identical to a stress- situation followed by all known stress symptoms like high blood pressure which can end in a heart disease and increased susceptibility for a stroke.  The doctor explained that the tongue plays a key role in snoring disease.  His mandible under development certainly had a genetic cause.  This problem often leads to a tongue reserve and promotes snoring.  A malocclusion surgery helps to make space for the tongue, but sometimes the patient does not adapt to their tongues to that new space and additional treatment like speech therapy and sleep medicine should follow.  09/26/2016 VBMS, Email Correspondence.

It is not clear that this opinion is relating the Veteran's condition to service, but in light of the Veteran's lay assertions and this medical statement.  As such, the Board finds it is speculative at this point and finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed jaw disability.  

Tinea pedis

The Veteran underwent a VA examination in June 2014 to assess the nature and etiology of his claimed tinea pedis.  06/10/2014 Virtual VA, CAPRI - General at 11.  At the Board hearing, the Veteran testified that his condition has worsened since the VA examination and that he has had his feet shaved due to his condition.  He also testified that he has sought recent VA podiatry treatment for his tinea pedis.  08/24/2016 Hearing Testimony at 8-9.  The Veteran should be afforded a VA examination to assess the severity of his tinea pedis and updated VA treatment records should be associated with the virtual folder.  

Varicose veins

The Veteran underwent a VA examination in June 2014 to assess the nature and etiology of his varicose veins.  06/10/2014 Virtual VA, CAPRI - General at 17.  At the Board hearing, the Veteran testified that he experiences constant pain and that his condition had worsened.  08/24/2016 Hearing Testimony at 3.  As such, the Board finds there is competent evidence of worsening and the Veteran is to be afforded a VA examination to assess the severity of his varicose veins, right lower extremity.

Additionally, on remand, associate updated VA treatment records for the period from March 14, 2015.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder updated VA treatment records for the period from March 14, 2015.

2.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed right knee disability (sprain and degenerative joint disease) at least as likely as not 
(50 percent or greater probability) due to service or any incident therein, to include the in-service injury?  The lay statements of the Veteran are to be considered and discussed, as appropriate.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the VA clinician.


3.  Request that a VA examiner review the virtual folder and respond to the following:

a)  Did the Veteran's pre-existing bilateral pes planus undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the VA clinician.

4.  Schedule the Veteran for a VA examination with a clinician with appropriate expertise to assess the nature and etiology of his jaw realignment surgery.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the virtual folder, the examiner should respond to the following:

a)  Please identify all disabilities associated with the jaw.

b)  Is a jaw disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include heart and respiratory problems suffered during service?  The lay statements of the Veteran are to be considered and discussed, as appropriate.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA examination with an ophthalmologist.  Ensure that the virtual folder is available for review by the examiner.  All appropriate testing should be conducted.  The examiner should review the virtual folder and respond to the following:

a)  Please clarify all diagnoses associated with the eyes/vision.

Consideration should be given to the prior diagnoses of record, to include those made on prior VA examination in May 2014.

b)  Please state whether the Veteran's diagnosed disabilities of the eyes are acquired disabilities or developmental defects. 

c)  For any and all developmental defects of the eyes, were such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

d)  For any current acquired disability of the eyes, is such disability causally related to service, to include any foreign bodies in the left eye? 

Please provide comprehensive reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an examination to determine the severity of his tinea pedis.  The examiner should review the Virtual folder.  

With regard to his tinea pedis, please state the total body area involved, as well as the amount of exposed area affected by the disorder and any treatment or therapy required, along with the duration of such treatment/therapy.

The examiner is advised that the Veteran is competent to describe the frequency and severity of his symptoms.

7.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an examination to determine the current severity of his varicose veins, right lower extremity.  The virtual folder is to be made available to and reviewed by the examiner in connection with the examination.  All indicated studies should be performed, as necessary.  

The examiner should comment on the presence of edema, intermittent or persistent; whether edema is relieved by elevation of extremity; the presence of stasis pigmentation, eczema, ulceration, intermittent or persistent; the presence of subcutaneous induration; and, whether there is massive board-like edema with constant pain at rest.  

The examiner is advised that the Veteran is competent to describe the frequency and severity of his symptoms.

8.  After completion of the above, readjudicate the service connection and increased rating issues, considering all relevant evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


